Title: George Washington Jeffreys to Thomas Jefferson, 17 February 1817
From: Jeffreys, George Washington
To: Jefferson, Thomas


          
            Dear Sir
            Red House No C Feby 17th 1817.
          
          A Society has been established at this place for the promotion of Agriculture and rural affairs 
          A Book entitled the ‘Arator’ by Colo Taylor of Caroline Va has awakened us to a sense of the importance of the subject and has shown us how little we knew of a pursuit  on which not only our own individual comfort depends, but also the prosperity and independence of our country. A few spirited gentlemen in our neighbourhood have organized themselves into a Society for the laudable purpose of awakening the attention of the people of our county to the important subject of husbandry and of convincing them of the necessity of making some improvements therein—
          We have resolved to establish a Library to consist of Books treating exclusively on the subject of Agriculture & rural affairs—Will you be so good as to lend us your assistance in making out a catalouge of Books—of such books as will constitute a valuable agricultural library not only for our own instruction and improvement, but also for that of our rising generation—In addressing you this letter I am aware of the oppressive correspondence which you have to attend to,—I will not insist upon an answer—but should you find leisure, I can assure you that the society would feel grateful and happy in receiving your aid & information in our laudable efforts of advancing the cause interest of agriculture—To whom can we apply more properly than to yourself—who ardently wishes for the prosperity, happiness and independence of your country and who is  qualified to give us the requested information, not only from an extensive knowledge of the subject, but from the practical attention which you have given it.
          In your communication, to me, a few remarks on horizontal ploughing would be received with much pleasure—This is a subject we  in which we are much interested as our lands are very hilly and broken—Can hilly land be ploughed horizontally in such a manner as to retain the water and prevent it from washing the soil to the bottoms?—We have understood that you have turned your attention to the practice of horizontal ploughing—We should therefore be happy to avail ourselves of such remarks and such information as you may give us on the subject—Such a catalouge of Books as you may set down for us we will endeavour to procure—
          A letter addressed to me at the post office Red House No C. will be received and duly laid before the Society—
          
            Yours very Respectfully
             George W. Jeffreys Secyto Red House Agrl Society—
          
         